Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 1 of 11




                EXHIBIT K
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 2 of 11




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 THE PULLMAN GROUP, LLC,

        Plaintiff,

                 vs.                               Civil Action No. 1:20-cv-07293-GHW

 RONALD ISLEY, RUDOLPH ISLEY,                      Honorable Gregory H. Woods
 RESERVOIR MEDIA MANAGEMENT,
 INC., THE ESTATE OF O’KELLY
 ISLEY, J.R., ISLEY BROTHERS, L.L.C.,
 ISLEY BROTHERS ROYALTY
 VENTURE I SPC, INC., THREE BOYS
 MUSIC CORPORATION, BOVINA
 MUSIC INC., T-NECK RECORDS, INC.,
 TRIPLE THREE MUSIC, INC. AND
 JOHN DOE CORPORATIONS 1-5,

        Defendants.


 ISLEY DEFENDANTS’ AMENDED AND SECOND SUPPLEMENTAL RESPONSES
AND OBJECTIONS TO PLAINTIFF’S FIRST REQUEST FOR THE PRODUCTION OF
              DOCUMENTS TO THE ISLEY DEFENDANTS

       Defendants Ronald Isley, Rudolph Isley, The Estate of O’Kelly Isley, Jr., Isley Brothers,

L.L.C., Isley Brothers Royalty Venture I SPC, Inc., Three Boys Music Corporation, Bovina Music

Inc., T-Neck Records, Inc., and Triple Three Music, Inc. (collectively, “the Isleys” or “Isley

Defendants” or “Defendants”) serve these Amended and Second Supplemental Responses and

Objections to Plaintiff The Pullman Group, LLC’s First Request for the Production of Documents

as follows:




                                               1
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 3 of 11




                               RESPONSES AND OBJECTIONS

DOCUMENT REQUEST NO. 1

          All documents and communications concerning in any way to Plaintiff’s above-captioned

Action.

RESPONSE:

          The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 2

          All documents and communications concerning in any way to the Isley Defendants’

defenses in the above-captioned Action.

RESPONSE:

          The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. Further, the Isley Defendants intend

to potentially use any and all documents produced by any party in this matter. The Isley Defendants

are in possession of further responsive documents, which are subject to the attorney-client

privilege, the work-product privilege, and the settlement negotiations privilege. The Isley

Defendants refer Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously




                                                 2
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 4 of 11




herewith, including Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement

this response with any additional relevant, responsive, non-privileged information that is within

their possession, custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 3

       All documents and communications concerning any of the events concerning or relating to

Plaintiff’s above-captioned Action, by, among, and between the Isley Defendants, on the one hand,

and the following Persons, on the other hand:

               (i)     Plaintiff;

               (ii)    Reservoir Media Management, Inc. (“Reservoir”);

               (iii)   EMI Music Publishing, Ltd. (“EMI”);

               (iv)    Shukat Arrow Hafer & Herbsman LLP (“Shukat”), including but not limited

                       to, Michael Frisch, Esq., and Jonas Herbson, Esq;

               (v)     Brian D. Caplan, Esq.;

               (vi)    Lisa Alter, Esq.;

               (vii)   Donald Zakarian, Esq.;

               (viii) Allen Grubman, Esq.;

               (ix)    Sony ATV;

               (x)     Any and all prospective and potential buyers of the Isley Defendants

                       Musical Assets. The term “Musical Assets” includes all of the Isley

                       Defendants’ right, title and interest in certain musical compositions and

                       recordings of the Isley Defendants’ songs as set forth in the Engagement

                       Letters (as defined in the Complaint), that were successfully securitized into

                       the Pullman Bonds (as defined in the Complaint);




                                                 3
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 5 of 11




                 (xi)    Any and all Persons that assisted the Isley Defendants regarding

                         financings/asset sale(s) in connection and/ or concerning the Musical

                         Assets; and

                 (xii)   Any and all Persons that assisted the Isley Defendants regarding and/ or

                         concerning any of the activities listed in the Engagement Letters (as defined

                         in the Complaint).

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 4

       All documents and communications concerning any of the events concerning or relating to

the following:

       (i)       The Engagement Letters (as defined in the Complaint);

       (ii)      EMI Transaction (as defined in the Complaint);

       (iii)     EMI Asset Sale Agreement (as defined in the complaint);

       (iv)      Reservoir Transaction (as defined in the Complaint); and

       (v)       Reservoir Asset Sale Agreement (as defined in the Complaint).




                                                   4
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 6 of 11




RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 5

       All documents and communications concerning any of the events concerning or relating to

the Isley Defendants relationship with Shukat Hafer & Herbsman LLP (“Shukat”), including but

not limited to, engagement agreement(s) (including metadata), invoices, and payment receipts

documents prepared, developed, or reviewed by Shukat.

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 1-7. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.




                                                5
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 7 of 11




DOCUMENT REQUEST NO. 6

       All documents that are or relate to any communication between you and any person (other

than your attorney), entity, or federal, state, or local agency relating to the allegations in the

Complaint.

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 7

       Documents you obtained from any person relating to the allegations in the Complaint,

including but not limited to any written statements, affidavits, declarations, notes, or sworn

testimony.

RESPONSE:

       To date, the Isley Defendants have not obtained any written statements, affidavits,

declarations, notes, or sworn testimony relating to the allegations in the Complaint. Otherwise, the

Isley Defendants refer Plaintiff to the documents produced simultaneously herewith, which are

Bates-labeled ISLEY00001 through ISLEY01035. The Isley Defendants are in possession of

further responsive documents, which are subject to the attorney-client privilege, the work-product




                                                 6
       Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 8 of 11




privilege, and the settlement negotiations privilege. The Isley Defendants refer Plaintiff to the Isley

Defendants’ Privilege Log produced simultaneously herewith, including Privilege Log Nos. 1-8.

The Isley Defendants reserve the right to supplement this response with any additional relevant,

responsive, non-privileged information that is within their possession, custody, or control and

capable of being ascertained with reasonable diligence

DOCUMENT REQUEST NO. 8 ·

       Documents that are or relate to any social networking or other websites, texting or instant

messaging (IM) platforms, or email accounts by which you shared, posted, requested, solicited, or

exchanged information relating to any of the allegations in the Complaint.

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00054 through ISLEY00138. The Isley Defendants are in

possession of further responsive documents, which are subject to the attorney-client privilege, the

work-product privilege, and the settlement negotiations privilege. The Isley Defendants refer

Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously herewith, including

Privilege Log Nos. 3-6. The Isley Defendants reserve the right to supplement this response with

any additional relevant, responsive, non-privileged information that is within their possession,

custody, or control and capable of being ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 9

       Documents evidencing any academic degrees, professional licenses, and/or certifications

you have earned, including without limitation, any securities licenses.

RESPONSE:

       None.




                                                  7
      Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 9 of 11




DOCUMENT REQUEST NO. 10

       All documents you intend to use as exhibits in this case.

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. Further, the Isley Defendants intend

to potentially use any and all documents produced by any party in this matter. The Isley Defendants

reserve the right to supplement this response with any additional relevant, responsive, non-

privileged information that is within their possession, custody, or control and capable of being

ascertained with reasonable diligence.

DOCUMENT REQUEST NO. 11

       To the extent not requested above, documents relating to any of the defenses to the

allegations contained in the Complaint.

RESPONSE:

       The Isley Defendants refer Plaintiff to the documents produced simultaneously herewith,

which are Bates-labeled ISLEY00001 through ISLEY01035. Further, the Isley Defendants intend

to potentially use any and all documents produced by any party in this matter. The Isley Defendants

are in possession of further responsive documents, which are subject to the attorney-client

privilege, the work-product privilege, and the settlement negotiations privilege. The Isley

Defendants refer Plaintiff to the Isley Defendants’ Privilege Log produced simultaneously

herewith, including Privilege Log Nos. 1-8. The Isley Defendants reserve the right to supplement

this response with any additional relevant, responsive, non-privileged information that is within

their possession, custody, or control and capable of being ascertained with reasonable diligence.




                                                8
     Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 10 of 11




Dated: March 18, 2021              WILLS LAW FIRM, PLLC

                                   /s/ Rhonda H. Wills
                                   Rhonda H. Wills
                                   New York Bar No. 5373295
                                   rwills@rwillslawfirm.com
                                   Wills Law Firm, PLLC
                                   1776 Yorktown, Suite 570
                                   Houston, Texas 77056
                                   Telephone: (713) 528-4455

                                   ATTORNEY FOR ISLEY DEFENDANTS




                                     9
     Case 1:20-cv-07293-GHW Document 75-11 Filed 03/22/21 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2021, I served this document in accordance with the
Federal Rules of Civil Procedure as described below upon the following persons:

      Via Email:
      Joshua Levin-Epstein
      Jason Mizrahi
      LEVIN-EPSTEIN & ASSOCIATES, P.C.
      420 Lexington Avenue, Suite 2525
      New York, NY 10170
      Telephone: (212) 792-0046
      Joshua@levinepstein.com
      Jason@levinepstein.com

      ATTORNEYS FOR PLAINTIFF

      Via Email:
      Barry I. Slotnick
      Noah Weingarten
      LOEB & LOEB LLP
      345 Park Avenue
      New York, NY 10154
      Telephone: (212) 407-4000
      bslotnick@loeb.com
      nweingarten@loeb.com

      ATTORNEYS FOR DEFENDANT
      RESERVOIR MEDIA MANAGEMENT, INC.

                                          /s/Rhonda H. Wills
                                          Rhonda H. Wills




                                             10
